IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-31,511-05


                        EX PARTE PAULO TREVINO JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 14-CR-1274-F IN THE 214TH DISTRICT COURT
                             FROM NUECES COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held an evidentiary hearing on August 2, 2019, and a second evidentiary

hearing on November 6, 2019, but the transcripts of the hearings were not forwarded to this Court.

Under Article 11.07 of the Texas Code of Criminal Procedure, a reporter is required to transcribe

a hearing within fifteen days of its conclusion and then to immediately forward the transcript to the

district clerk in the county of conviction. Id. at § 3(d). After receiving the transcript, the district

clerk is required to forward it, among other things, to this Court. Id.; see also TEX . R. APP . P.

73.4(b)(4).
                                                                                                        2

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: January 13, 2020
Do not publish